Citation Nr: 1826082	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  07-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in October 2006, May 2007, January 2010,  and March 2014.

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (CAVC) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran filed a notice of disagreement (NOD) in May 2007, initiating an appeal for October 2006 and March 2007 denials of an increased rating for his service-connected back disability.  The RO also denied entitlement to a TDIU in the March 2007 rating decision.  Rating decisions issued in January 2010 and March 2014 continued denials of entitlement to a TDIU.

In June 2016, the Board remanded this matter to the RO for issuance of a Statement of the Case.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is granting a TDIU, effective September 16, 2008.  The issue of entitlement to a TDIU prior to that date is addressed in the REMAND below.



FINDING OF FACT

Effective September 16, 2008, the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met, effective from September 16, 2008.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted he is unemployable because of his back disability.  The Veteran's TDIU appeal has been pending since September 21, 2006, the date that he submitted a claim for an increased rating for his low back disorder.  The evidence shows that the Veteran's low back disability with radiculopathy prevents him from maintaining employment due to an inability to stand for long periods without periods where he sits or lies down, to sit for more than 30 minutes, or to walk more than a mile without needing to recline.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

Substantially gainful employment does not include marginal employment, which is generally deemed to exist when a veteran's earned annual income does not exceed the amount established as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis, including but not limited to employment in a protected environment such as family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a); see also Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the veteran's earned annual income.

Service connection was established for: adjustment disorder with depressed mood evaluated as 50 percent disabling; radiculopathy of both lower extremities, evaluated as 40 percent disabling on the right and 20 percent on the left; and a degenerative disc disease of the lumbar spine evaluated as 40 percent disabling.  The Veteran's service-connected disabilities combined to a total 80 percent evaluation as of September 16, 2008, and 90 percent as of May 1, 2013.  Here, the Board finds that the Veteran meets the schedular criteria for a TDIU as of September 16, 2008.

The Veteran's last full-time employment was as an optician in April 2007.  An August 2007 VA examiner opined that the Veteran's decreased mobility, problems with lifting and carrying, and pain impacted physical employment but would have no impact on sedentary employment that allowed change of position and was tolerant of absence from work for exacerbations of discomfort.  The Board finds that the examiner's opinion describes a protected work environment.  The Veteran reported at a May 13, 2009, VA examination that he lost his job in 2007 due to missed work that resulted from back pain and depression.  The Veteran attended college in 2008 but reported problems with concentration and motivation that prevented completion.  The record shows that the Veteran worked part-time as an optician in 2009, but left employment due to a move.  The Board finds that the Veteran's part-time employment was not substantially gainful employment.

The Veteran is currently unemployed and in receipt of Social Security Disability due to his back disability.  The veteran has consistently argued that the severity of his lumbar spine and associated neurological disorders combined with his adjustment disorder with depressed mood prevent him from securing and maintaining gainful employment.  He reports increased pain in his back despite improvement in range of motion on recent examination.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Based on the foregoing, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Therefore, a TDIU should be granted effective September 16, 2008, the date the schedular requirement was met.


ORDER

A TDIU is granted, effective September 16, 2008.


REMAND

Although, from September 21, 2006 to September 15, 2008, the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The Board concludes that the evidence of record indicates that referral for extraschedular consideration of a TDIU from September 21, 2006 to September 15, 2008 is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) for the appeal period from September 21, 2006 to September 15, 2008.  Provide the claims file and a copy of this REMAND to the Director of Compensation and Pension.

2.  Then, readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


